Opinion by
Trexler, J.,
This court held in Scharff v. Stump, 22 Pa. Superior Ct. 14, that “where in a suit on a promissory note signed by a husband and wife, all the testimony goes to show that the wife signed as surety for the husband, it is proper for the court to leave the case to the jury on the credibility of the witnesses.” The present case was brought in the county court of Allegheny County and tried before a judge without a jury. The note in question was signed by husband and wife. They testified that she was surety for him and that the money was to be used in his business and that he was the principal in the transaction. Their story did not agree as to some particulars with their affidavit of defense. That was a matter affecting their credibility which was for the trial judge.' The plaintiff testified that the money was for the repairs of the property to which the wife and husband at that .time both thought she had "sole title but which it subsequently appeared was held in their joint names but was acquired entirely by the wife’s money before her *485marriage to her present husband. Some of plaintiff’s testimony would bear the inference that the money for the repairs had been taken out of the husband’s business and the present loan was for the purpose of putting it back again. The testimony is not very clear on this point but it appears that the wife was the actor in the matter, that the husband took plaintiff to the wife and that she told him that she required the money to pay the repairs to her property.
The burden of proving that she was merely surety for her husband was upon her. Upon the face of the note she was liable as principal. Her obligation although she be a married woman is not presumed to be invalid unless she shows that the transaction comes within the exceptions: Farmers & M. Bank v. Donnelly, 247 Pa. 518. While a wife may not become surety for her husband, there is no law to prevent her from paying his debts or giving him money to use in his business, even though the wife may have borrowed it, and the wisdom of her so doing is not for the courts to pass upon: Yeany v. Shannon, 256 Pa. 135. The provision in the Act of June 8, 1893, P. L. 344, which forbids a married woman from becoming “accommodation endorser, maker, guarantor, or surety for another,” applies only to the technical contract of endorsement, guaranty or suretyship included in the words of the act: Herr v. Reinoehl, 209 Pa. 483; Yeany v. Shannon, supra.
Under the testimony as submitted the conclusion of the learned trial judge that the written promise to pay of Mrs. Vitte was an original undertaking and not a contract of suretyship was justified.
The order of the Common Pleas is affirmed.